DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 21, 2021.
	Claims 1, 8, and 15 are amended.  Claims 1-20 are pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2021 has been entered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  

	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a system, which is a machine.
Claims 8-14 are a method, which is a process.
Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

Acquire system policy data
Receive jurisdiction policy parameters associated with a geographical location;
The jurisdiction policy parameters defining requirements for an execution of [] contract in the geographical location;
Generate a [] contract execution environment that includes the system policy data and the jurisdiction policy parameters
Select a [] contract from a [] contract repository based on the system policy data and the jurisdiction policy parameters
Map the [] contract to the [party] 
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).



Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A provision server in a blockchain network, the provision server
A memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to, in response to a new node being added to the blockchain network,
A [system policy, jurisdiction policy] engine
A smart contract
A node of the blockchain network
A blockchain of the blockchain network.
Mapping to the new node.
Claim 8 recites the following additional elements:
in response to a new node being added to the blockchain network,
A provision server in a blockchain network
A [system policy, jurisdiction policy] engine
Smart contract
A node of the blockchain network

Mapping to the new node.
Claim 15 recites the following additional elements:
A non-transitory computer readable medium comprising one or more instructions, that when read by a processor, cause a processor to perform
in response to a new node being added to the blockchain network,
A [system policy, jurisdiction policy] engine
A node
Smart contract
A node of the blockchain network
A blockchain of the blockchain network
Mapping to the new node.
These elements are merely instructions to apply the abstract idea to a computer because elements such as a server, machine readable instructions, and non-transitory computer readable medium are generic computer elements that merely instruct the user to apply the steps to a computer.  An "engine" is a nonce term that in computer circles means a computer function, where outputs result from inputs.  A node is a peer and a party, and under a broadest reasonable interpretation can be a generic computer that a peer or party uses.  A smart contract, as claimed by applicant, is merely an applied use of a smart contract because it functions to perform the abstract idea.  Likewise with a blockchain network of nodes, which is merely something that is "provisioned to", "mapped to," and "in response to," and therefore only limited in that the abstract idea is applied to it.  Therefore, the additional elements are merely 'apply it' limitations that do 
These elements in combination are instructions, as well, to apply the abstract idea of choosing data policy to smart contracts and blockchains.  This is because smart contracts and blockchain are reasonably understood to take place on a computer.  The fact that, in addition to blockchain and smart contracts, Applicant has recited a "server" or "non-transitory computer readable medium," does not change that computers, smart contract, and blockchain are merely applied elements to the mental process abstract idea of choosing policy based on jurisdiction.
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.

Per the dependent claims:
	Per claims 2, 9, and 16, which are similar in scope, the abstract idea is further defined by receiving data to validate a contract, because this is a further mental process by observation.  That a smart contract and blockchain are used are further apply it limitations not different from the limitations in the independent claims.
	Per claims 3, 10, and 17, which are similar in scope, the limitation of a node (a party) adhering to a jurisdiction policy further defines the abstract idea of an observation or judgment.  That the "processor" is "caused" to "ensure" this is an apply it limitation because the claim does not explain how the processor performs this step (except by "instructions" which is how all processors operate).
	Per claims 4, 11, and 18, which are similar in scope, "deployment" and "runtime data" are acquired upon "execution" of the contract.  This is a mental process of observation because some sort of information is acquired.  That a smart contract is used is an apply it limitation because it is merely an instruction to make the acquisition of information occur.

	Per claims 6, 13, and 20, which are similar in scope, the contract repository is "updated" based on "runtime data" which is a mental process because contracts in the repository are changed in some way based on data, which is something that can be done on pen and paper because contracts can be updated with pen.  That smart contracts are updated is a mere apply it limitation because it is an instruction to apply the abstract idea of updating contracts to smart contracts.
	Per claims 7 and 14, which are similar in scope, validating a contract against the jurisdiction policy parameters upon an update of the contract is a mental process of an observation and judgement that the parameters are compared to the update of a contract.  That this happens to a smart contract is an apply it limitation because this limitation only instructs that it happens to a smart contract, therefore the smart contract is applied to the abstract idea.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claims allowable over prior art
	In claims 1, 8, and 15, the limitations, in response to a new node being added to the blockchain network acquire system policy data from a system policy engine … and map the smart contract to the new node, in combination with the other limitations, teach over the best available prior art.  
new nodes.  Therefore, Hunn does not teach all the limitations of Applicant's claims.
	Wu, US PGPUB 2020/0073698 A1 teaches that in response to a new node being added to the blockchain network, acquire system policy data from a system policy engine in par 032 where mining nodes select verifier nodes to become the new verifier and record a selection which each mining node is mining, which under a broadest reasonable interpretation teaches system policy data because it is data that regulates the policy of joining the blockchain.  But, Wu does not teach map the smart contract to the new node, and therefore does not teach all the limitations of Applicant's claims.
	Chapman, US PGPUB 2018/0287800 A1, teaches performing actions in response to a new user being added to the blockchain, but does not necessarily teach that actions are taken in response to a new node (like a computer or other device) being added to the blockchain network.  See pars 051-053.  Therefore, Chapman does not teach all the limitations of Applicant's claims.  
	Snow, US PGPUB 2020/0044857 A1, teaches that jurisdictions may apply to certain smart contracts, see par 0107, but Snow does not teach that that the jurisdiction policy parameters defining requirements for an execution of smart contract in the geographical location, therefore Snow does not teach all the limitations of Applicant's claims.  
	Finally, Turgman et al., US PGPUB 2020/0380624 A1, teaches a smart contract repository, see par 0117,  but Turgman does not teach that actions occur in response to a new node being added to the blockchain network.  Therefore, Turgman does not teach all the limitations of Applicant's claims.  
	Per NPL, Polyswarm, "5 Companies Already Using Smart Contracts," Medium.com [online], published on March 7, 2018, available at: < https://medium.com/polyswarm/5-companies-already-brilliantly-using-smart-contracts-ac49f3d5c431 >, teaches smart contract repository under the Etherparty company, see page 3, but does not teach jurisdiction policy parameters or an action after a new node is added to a blockchain.  Therefore, Polyswarm does not teach all the limitations of Applicant's claims.
Response to arguments
35 USC 101
	Applicant argues that the functionality of a computer system is improved by, in response to a new node being added to the blockchain network, generating a smart contract execution environment… and selecting a smart contract from a smart contract repository.  Applicant has not identified how a computer system is improved, but rather argued the claim language as the improvement.  It is noted that an improvement to overcome a 101 rejection is a technical solution to a technical problem, where the improvement has specification support, and one ordinarily skilled in the art would recognize the technical improvement. See MPEP 2106.05(a).  Because Applicant has 
35 USC 103
	Applicant's amendments have overcome the prior art of record as well as the best available prior art found through further search.  See above.  Therefore, the prior art rejection is withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689